UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4186 John Hancock Income Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: March 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2006 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 63.76% (Cost $165,736,864) Advertising 0.18% R.H. Donnelley Corp., Sr Disc Note (S) 6.875 01-15-13 B 200 187,000 Sr Disc Note (S) 6.875 01-15-13 B 300 280,500 Agricultural Products 0.35% Corn Products International, Inc., Sr Note 8.450 08-15-09 BBB- 835 902,723 Airlines 0.41% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1 Class A 6.545 02-02-19 A- 373 378,276 Pass Thru Ctf Ser 2000-2 Class B (L) 8.307 10-02-19 BB- 421 406,029 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 257 246,268 Jet Equipment Trust, Equip Trust Ctf Ser 1995-B2 (B)(H)(S) 10.910 08-15-14 D 550 55 Asset Management & Custody Banks 0.40% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12-29-49 AA 1,065 1,023,660 Broadcasting & Cable TV 1.01% Clear Channel Communications, Inc., Note 5.500 09-15-14 BBB- 460 425,040 Comcast Cable Communications Holdings, Inc., Gtd Note 8.375 03-15-13 BBB+ 1,020 1,147,142 Comcast Corp., Gtd Note 5.900 03-15-16 BBB+ 450 441,310 XM Satellite Radio, Inc., Sr Sec Disc Note 14.000 12-31-09 CCC+ 509 546,375 Building Products 0.79% Pulte Homes Inc, Sr Note (L) 6.250 02-15-13 BBB- 1,000 998,713 Toll Brothers, Inc., Gtd Sr Note (S) 6.875 11-15-12 BBB- 1,000 1,023,229 Casinos & Gaming 0.77% Chukchansi Economic Development Auth, Sr Note (S) 8.000 11-15-13 BB- 460 471,500 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 405 399,431 Page 1 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2006 (unaudited) Majestic Star Casino LLC/Majestic Star Casino Capital II LLC, Sr Sec Note (S) 9.750 01-15-11 B- 250 252,500 Mashantucket West Pequot, Bond (S) 5.912 09-01-21 BBB- 285 273,081 Waterford Gaming, LLC, Sr Note (S) 8.625 09-15-12 B+ 541 572,784 Commercial Printing 0.19% Quebecor World Capital Corp., Sr Note (Canada) (S) 8.750 03-15-16 BB- 500 487,643 Commodity Chemicals 0.71% Lyondell Chemical Co., Gtd Sr Sub Note 10.875 05-01-09 B 500 507,500 RPM International, Inc., Sr Note 6.250 12-15-13 BBB 1,300 1,287,918 Construction & Farm Machinery & Heavy Trucks 0.20% Manitowoc Co., Inc., (The), Gtd Sr Note 7.125 11-01-13 BB- 500 510,000 Construction Materials 0.16% Votorantim Overseas IV, Gtd Note (Cayman Islands) (S) 7.750 06-24-20 BBB- 390 418,275 Consumer Finance 0.91% Ford Motor Credit Co., Note 7.375 10-28-09 BBB- 1,625 1,527,716 HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then variable) 5.911 11-30-35 BBB+ 800 784,907 Department Stores 0.28% Penney J.C. Co., Inc., Deb 8.125 04-01-27 BB+ 215 224,406 Deb 7.650 08-15-16 BBB- 445 490,087 Diversified Banks 1.60% Bank of New York, Cap Security (S) 7.780 12-01-26 A- 650 683,613 Barclays Bank Plc, Perpetual Bond (6.86% to 6-15-32 then variable) (United Kingdom) (S) 6.860 09-29-49 A+ 1,655 1,750,689 Chuo Mitsui Trust & Banking Co., Ltd., Perpetual Sub Note (5.506% to 04-15-15 then variable) (Japan) (S) 5.506 12-01-49 Baa2 940 892,133 Royal Bank of Scotland Group Plc, Perpetual Bond (7.648% to 09-30-31 then variable) (United Kingdom) 7.648 08-29-49 A 650 748,339 Page 2 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2006 (unaudited) Diversified Chemicals 0.81% NOVA Chemicals Corp., Med Term Note (Canada) (L) 7.400 04-01-09 BB+ 2,045 2,057,781 Diversified Commercial Services 0.75% Hutchison Whampoa International Ltd., Gtd Sr Note (Cayman Islands) (S) 6.500 02-13-13 A- 750 770,244 Noble Group Ltd., Sr Note (Bermuda) (S) 6.625 03-17-15 BB+ 1,000 883,954 Sotheby's Holdings, Inc., Note 6.875 02-01-09 BB- 250 250,000 Diversified Financial Services 0.36% St. George Funding Co., Perpetual Bond (8.485% to 06-30-17 then variable) (Australia) (S) 8.485 12-31-49 Baa1 870 912,890 Electric Utilities 5.58% AES Eastern Energy L.P., Pass Thru Ctf Ser 1999-A 9.000 01-02-17 BB+ 1,075 1,218,689 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 513 579,300 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BB+ 700 802,361 Empresa Electrica Guacolda S.A., Sr Sec Note (S) 8.625 04-30-13 BBB- 810 879,911 FPL Energy National Wind, Sr Sec Note (S) 5.608 03-10-24 BBB- 380 365,128 HQI Transelect Chile S.A., Sr Note (Chile) 7.875 04-15-11 A- 1,230 1,315,834 Indiantown Cogeneration, L.P., 1st Mtg Note Ser A-9 9.260 12-15-10 BB+ 448 472,459 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB- 325 355,062 Kansas Gas & Electric Co., Bond 5.647 03-29-21 BB- 440 420,191 Midland Funding Corp. II, Lease Obligation Bond Ser B 13.250 07-23-06 BB- 2,019 2,055,805 Monterrey Power S.A. de C.V., Sr Sec Bond (Mexico) (S) 9.625 11-15-09 BBB 514 568,326 Pepco Holdings, Inc., Note 6.450 08-15-12 BBB 565 583,285 PNPP II Funding Corp., Deb 9.120 05-30-16 BB+ 491 560,388 PPL Energy Supply LLC, Sr Note Ser A 6.400 11-01-11 BBB 650 671,552 Progress Energy, Inc., Sr Note 5.625 01-15-16 BBB- 200 196,199 System Energy Resources, Inc., Sec Bond (S) 5.129 01-15-14 BBB 409 395,955 TransAlta Corp., Note (Canada) 5.750 12-15-13 BBB- 1,000 988,180 Page 3 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2006 (unaudited) TXU Corp., Sec Bond 7.460 01-01-15 BBB 592 609,041 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB- 1,131 1,166,429 Electronic Equipment Manufacturers 0.32% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB- 775 816,187 Food Distributors 0.22% Tyson Foods, Inc., Sr Note (P) 6.600 04-01-16 BBB 555 548,180 Food Retail 1.22% Ahold Finance USA, Inc., Gtd Pass Thru Ctf Ser 2001A-1 7.820 01-02-20 BB 1,307 1,364,132 Delhaize America, Inc., Gtd Note 9.000 04-15-31 BB+ 1,500 1,735,027 Gas Utilities 0.98% Energy Transfer Partners, Gtd Sr Note (G) 5.950 02-01-15 BBB- 1,210 1,199,258 Kinder Morgan Finance Co., Gtd Sr Note 6.400 01-05-36 BBB 530 516,063 KN Capital Trust I, Gtd Cap Security Ser B 8.560 04-15-27 BB+ 240 254,683 NorAm Energy Corp., Deb 6.500 02-01-08 BBB 525 532,788 Health Care Facilities 0.34% Manor Care, Inc., Gtd Note 6.250 05-01-13 BBB 875 871,539 Health Care Services 0.38% Alliance Imaging, Inc., Sr Sub Note (L) 7.250 12-15-12 B- 440 381,700 WellPoint, Inc., Bond 5.250 01-15-16 BBB+ 610 588,249 Hotels, Resorts & Cruise Lines 0.42% Hyatt Equities LLC, Note (S) 6.875 06-15-07 BBB 1,060 1,074,677 Industrial Machinery 0.87% Kennametal, Inc., Sr Note 7.200 06-15-12 BBB 1,405 1,493,067 Trinity Industries, Inc., Pass Thru Ctf (S) 7.755 02-15-09 Ba1 718 730,523 Page 4 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2006 (unaudited) Integrated Oil & Gas 0.78% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 615 691,875 Petro-Canada, Deb (Canada) 9.250 10-15-21 BBB 1,000 1,293,955 Integrated Telecommunication Services 1.93% AT&T Corp., Gtd Sr Note (P) 9.750 11-15-31 A 510 608,972 Bellsouth Corp., Deb 6.300 12-15-15 A 1,079 1,092,020 Qwest Capital Funding, Inc., Gtd Note 7.000 08-03-09 B 1,000 1,015,000 Sprint Capital Corp., Gtd Sr Note 6.900 05-01-19 A- 1,000 1,068,313 Telefonos de Mexico, S.A. de C.V., Note (Mexico) 5.500 01-27-15 BBB 765 728,389 Verizon Global Funding Corp., Bond 5.850 09-15-35 A 450 403,625 Investment Banking & Brokerage 0.79% Goldman Sachs Group, Inc. (The), Sr Note 5.350 01-15-16 A+ 645 622,980 Lehman Brothers Holdings, Inc., Med Term Note 5.500 04-04-16 A+ 610 598,013 Mizuho Financial Group Cayman Ltd., Gtd Sub Bond (Cayman Islands) 8.375 12-29-49 A2 750 798,750 IT Consulting & Other Services 0.16% NCR Corp., Note 7.125 06-15-09 BBB- 390 401,907 Leisure Facilities 0.15% AMC Entertainment, Inc., Sr Sub Note (L) 9.500 02-01-11 CCC+ 390 379,275 Life & Health Insurance 0.60% Phoenix Cos., Inc. (The), Bond 6.675 02-16-08 BBB 510 511,339 Phoenix Life Insurance Co., Note (S) 7.150 12-15-34 BBB+ 440 446,412 Provident Financing Trust I, Gtd Cap Security (L) 7.405 03-15-38 B+ 600 562,103 Marine 0.27% CMA CGM S.A., Sr Note (France) (L)(S) 7.250 02-01-13 BB+ 700 693,171 Metal & Glass Containers 0.21% Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 B 500 522,500 Page 5 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2006 (unaudited) Metal & Mining 0.20% Vedanta Resources Plc, Sr Note (United Kingdom) (S) 6.625 02-22-10 BB+ 510 497,388 Multi-Line Insurance 0.43% Assurant, Inc., Sr Note 6.750 02-15-34 BBB+ 510 528,945 Massachusetts Mutual Life Insurance Co., Surplus Note (S) 7.625 11-15-23 AA 485 575,234 Multi-Media 0.47% News America Holdings, Gtd Sr Deb 7.750 01-20-24 BBB 1,020 1,102,466 Quebecor Media, Inc., Sr Note (Canada) (S) 7.750 03-15-16 B 100 102,750 Multi-Utilities & Unregulated Power 1.18% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB- 550 679,753 NRG Energy, Inc., Sr Note 7.250 02-01-14 B- 450 457,312 Salton Sea Funding Corp., Sr Sec Note Ser C 7.840 05-30-10 BB+ 1,807 1,858,287 Office Services & Supplies 0.40% Steelcase, Inc., Sr Note 6.375 11-15-06 BBB- 1,020 1,018,040 Oil & Gas Refining, Marketing & Transportation 0.51% Enterprise Products Operating L.P., Gtd Sr Note Ser B 5.600 10-15-14 BB+ 1,000 969,693 Premcor Refining Group, Inc., Sr Note 9.500 02-01-13 BBB- 285 315,874 Oil & Gas Drilling 0.14% Delek & Avner-Yam Tethys Ltd. , Sr Sec Note (Israel) (S) 5.326 08-01-13 BBB- 373 360,180 Paper Packaging 0.81% MDP Acquisitions Plc, Sr Note (Ireland) 9.625 10-01-12 B- 750 793,125 Stone Container Corp., Sr Note 9.750 02-01-11 CCC+ 285 292,838 Sr Note 8.375 07-01-12 CCC+ 1,000 985,000 Paper Products 0.14% Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB- 365 357,769 Page 6 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2006 (unaudited) Pharmaceuticals 1.24% Medco Health Solutions, Inc., Sr Note 7.250 08-15-13 BBB 1,550 1,668,904 Wyeth, Note 5.500 03-15-13 A 1,500 1,482,972 Property & Casualty Insurance 0.61% Markel Corp., Sr Note 7.350 08-15-34 BBB- 535 551,698 Ohio Casualty Corp., Note 7.300 06-15-14 BB 750 781,754 URC Holdings Corp., Sr Note (S) 7.875 06-30-06 AA- 210 210,896 Real Estate Investment Trusts 1.01% Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB- 360 357,727 Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB- 175 191,037 HRPT Properties Trust, Sr Note 5.750 11-01-15 BBB 780 761,876 ProLogis, Note 5.500 03-01-13 BBB+ 1,020 1,003,734 Ventas Realty L.P./Capital Corp., Sr Note 6.625 10-15-14 BB 250 250,000 Real Estate Management & Development 0.53% K Hovnanian Enterprises, Inc., Sr Note 7.500 05-15-16 BB 500 492,932 Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 870 846,956 Regional Banks 1.74% Colonial Capital II, Gtd Cap Security Ser A 8.920 01-15-27 BB 1,085 1,153,950 Crestar Capital Trust I, Gtd Cap Security 8.160 12-15-26 A- 910 959,583 First Chicago NDB Institutional Capital, Gtd Cap Bond Ser A (S) 7.950 12-01-26 A1 500 525,003 Greater Bay Bancorp, Sr Note Ser D 5.125 04-15-10 BBB- 565 552,190 NB Capital Trust IV, Gtd Cap Security 8.250 04-15-27 A 1,170 1,243,138 Soft Drinks 0.41% Panamerican Beverages, Inc., Sr Note (Panama) 7.250 07-01-09 BBB 1,000 1,040,000 Specialized Finance 0.98% Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 8.144 05-01-21 BB 750 787,500 Page 7 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2006 (unaudited) Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 6.549 02-15-12 Baa3 500 503,706 ESI Tractebel Acquisition Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 988 1,023,004 Humpuss Funding Corp., Gtd Note (S) 7.720 12-15-09 B2 177 175,257 Steel 0.19% Metallurg Holdings, Inc., Sr Sec Note (G)(S) 10.500 10-01-10 B- 500 490,000 Telecommunications Equipment 0.77% Corning, Inc., Med Term Note 8.300 04-04-25 Ba2 1,150 1,184,644 Note 6.050 06-15-15 BBB- 775 764,316 Thrifts & Mortgage Finance 24.82% American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2005-4 Class 5A (P) 5.350 11-25-45 AAA 1,577 1,556,824 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class A4 5.182 09-10-47 AAA 940 916,948 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 5.904 02-01-36 AAA 1,162 1,166,035 Bear Stearns Adjustable Rate Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-12 Class 22A1 (P) 5.759 02-25-36 AAA 1,099 1,098,870 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 5.355 04-25-35 AA+ 459 450,799 Mtg Pass Thru Ctf Ser 2006-1 Class 23A1 (P) 5.684 02-25-36 AAA 1,118 1,113,142 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2005-T20 Class A4A (P) 5.156 10-12-42 AAA 455 443,557 Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 1,186 1,148,312 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A 5.911 12-25-35 AAA 1,092 1,092,436 Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 731 718,036 Citigroup Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-20 Aaa 1,411 1,373,858 Citigroup/Deutsche Bank Commercial Mortgage Securities, Mtg Pass Thru Ctf Ser 2005-CD1 Class A4 5.225 07-15-44 AAA 620 607,754 Mtg Pass Thru Ctf Ser 2005-CD1 Class C 5.225 07-15-44 AA 295 286,271 ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A-5 8.100 08-15-25 AAA 139 143,328 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2004-24CB Class 1A1 6.000 11-25-34 AAA 877 871,536 Mtg Pass Thru Ctf Ser 2005-6 Class 2A1 5.500 04-25-35 Aaa 659 639,614 Mtg Pass Thru Ctf Ser 2005-J1 Class 3A1 6.500 08-25-32 AAA 539 545,700 Countrywide Home Loans Servicing L.P., Mtg Pass Thru Ctf Ser 2005-21 Class A1 5.500 10-25-35 Aaa 4,306 4,204,910 CS First Boston Mortgage Securities Corp., Mtg Pass Thru Ctf Ser 2003-25 Class 2A1 4.500 10-25-18 AAA 525 496,203 Mtg Pass Thru Ctf Ser 2005-5 Class 1A1 5.000 07-25-20 AAA 675 652,267 Page 8 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2006 (unaudited) First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.241 12-25-34 AA 319 313,727 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 405 394,716 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 425 423,745 GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-C1 Class A1 5.785 11-15-39 AAA 1,904 1,917,119 GMAC Mortgage Corporation Loan Trust, Mtg Pass Thru Ctf Ser 2006-AR1 Class 2A1 5.667 02-01-36 AAA 1,141 1,134,124 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2005-GG5 Class A2 5.117 04-10-37 AAA 1,260 1,246,367 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 4.521 08-25-34 AA 593 581,611 Mtg Pass Thru Ctf Ser 2005-5F Class 6A1 5.000 05-25-20 AAA 708 684,774 Mtg Pass Thru Ctf Ser 2005-8F Class 6A1 4.500 10-25-20 AAA 756 727,234 Mtg Pass Thru Ctf Ser 2006-AR1 Class 3A1 5.436 01-01-36 AAA 1,808 1,785,625 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 483 476,716 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.425 05-25-35 AA 522 513,472 Mtg Pass Thru Ctf Ser 2006-AR3 Class 3A1A 6.207 04-25-36 AAA 1,149 1,156,195 JP Morgan Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-S1 Class 1A4 6.000 12-25-35 AAA 5,067 5,038,062 Mtg Pass Thru Ctf Ser 2006-A1 Class 4A1 6.092 03-25-36 AAA 1,400 1,402,618 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 2,035 1,942,265 JP Morgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 1,118 1,102,112 Lehman Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-1 Class 6A1 5.000 11-25-20 AAA 5,824 5,668,244 Merrill Lynch Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CKI1 Class A6 5.245 11-12-37 AAA 855 839,329 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 5.205 11-14-42 AAA 840 821,721 Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A 5.230 09-15-42 AAA 1,225 1,193,160 Morgan Stanley Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2006-3AR Class 3A1 6.120 03-25-36 AAA 1,539 1,549,165 Prime Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 1A2 5.000 07-25-20 Aaa 1,632 1,598,457 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.368 05-25-35 AAA 422 404,841 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 6.016 12-25-35 AAA 4,672 4,711,932 Mtg Pass Thru Ctf Ser 2006-QA1 Class A31 6.305 01-25-36 AAA 1,513 1,526,555 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 200 199,754 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 200 200,540 Sovereign Capital Trust I, Gtd Cap Security 9.000 04-01-27 BB 1,000 1,067,578 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 819 829,453 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P) 4.678 04-25-35 AA 1,513 1,477,025 Page 9 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2006 (unaudited) Wells Fargo Mortgage Backed Securites Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07-25-19 AAA 724 703,188 Utilities Other 0.20% Magellan Midstream Partners, L.P., Note 6.450 06-01-14 BBB 500 517,551 Wireless Telecommunication Service 1.88% America Movil S.A. de C.V., Sr Note (Mexico) 5.750 01-15-15 BBB 1,275 1,235,464 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 685 666,377 Mobile Telesystems Finance S.A., Gtd Sr Note (Luxembourg) (S) 9.750 01-30-08 BB- 400 420,500 New Cingular Wireless Services, Inc., Sr Note 8.750 03-01-31 A 1,525 1,931,486 Nextel Communications, Inc., Sr Note Ser D 7.375 08-01-15 A- 500 524,369 Credit Issuer, description rating (A) Shares Value Preferred stocks 3.60% (Cost $9,477,854) Agricultural Products 0.39% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 12,500 987,500 Broadcasting & Cable TV 0.40% CBS Corp., 7.250% BBB 40,000 1,004,000 Diversified Banks 1.09% Bank One Capital Trust VI, 7.20% A- 55,000 1,403,600 Fleet Capital Trust VII, 7.20% A 55,000 1,382,150 Integrated Telecommunication Services 0.39% Telephone & Data Systems, Inc., 7.60%, Ser A A- 40,000 1,000,000 Multi-Utilities & Unregulated Power 0.40% Dominion CNG Capital Trust I, 7.80% BB+ 40,000 1,018,400 Real Estate Investment Trusts 0.93% Apartment Investment & Management Co., 8.00%, Ser T B+ 55,000 1,388,750 Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 40,000 968,400 Page 10 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2006 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value U.S. government and agencies securities 31.08% (Cost $80,670,071) Government U.S. 4.79% United States Treasury, Bond (L) 6.875 08-15-25 AAA 6,265 7,647,704 Bond (L) 5.375 02-15-31 AAA 1,955 2,057,942 Bond (L) 4.500 02-15-36 AAA 2,655 2,491,136 Government U.S. Agency 26.29% Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250 01-01-16 AAA 22 24,226 30 Yr Pass Thru Ctf 6.000 08-01-34 AAA 2,293 2,294,786 30 Yr Pass Thru Ctf 5.500 04-01-33 AAA 1,887 1,846,604 30 Yr Pass Thru Ctf 5.165 11-01-35 AAA 2,283 2,246,666 CMO REMIC 2978 5.500 01-15-31 AAA 2,695 2,649,771 Note 4.900 11-03-08 AAA 5,280 5,232,728 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 28 29,490 15 Yr Pass Thru Ctf 7.000 09-01-12 AAA 4 5,079 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 50 52,115 30 Yr Pass Thru Ctf 6.000 05-01-35 AAA 4,566 4,566,749 30 Yr Pass Thru Ctf 6.000 08-01-35 AAA 3,837 3,839,209 30 Yr Pass Thru Ctf 6.000 10-01-35 AAA 15,454 15,458,975 30 Yr Pass Thru Ctf 6.000 02-01-36 AAA 3,950 3,950,407 30 Yr Pass Thru Ctf 5.500 05-01-34 AAA 1,035 1,011,240 30 Yr Pass Thru Ctf 5.500 11-01-34 AAA 2,267 2,216,485 30 Yr Pass Thru Ctf 5.500 04-01-35 AAA 2,292 2,241,146 30 Yr Pass Thru Ctf 5.500 05-01-35 AAA 2,503 2,448,506 30 Yr Pass Thru Ctf 5.500 11-01-35 AAA 2,292 2,238,322 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 5,100 4,980,130 30 Yr Pass Thru Ctf 5.314 11-01-35 AAA 3,903 3,836,801 Note 6.000 05-30-25 AAA 1,720 1,657,781 Note 5.000 11-14-08 AAA 1,535 1,527,135 Note (L) 5.000 04-19-10 AAA 2,530 2,516,910 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 4 5,006 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 4 4,886 30 Yr Pass Thru Ctf 9.500 02-15-25 AAA 12 14,275 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 1.56% (Cost $3,971,997) Government U.S. Agency 1.53% Federal Home Loan Bank Disc Note 04-03-06 Zero 3,900 3,900,000 Page 11 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2006 (unaudited) Joint Repurchase Agreement 0.03% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 03-31-06 due 04-03-06 (Secured by U.S. Treasury Inflation Indexed Note 3.875% due 01-15-09) 4.470 73 73,000 Total investments 100.00% Page 12 John Hancock Income Securities Trust Financial futures contracts March 31, 2006 (unaudited) Number of Appreciation Open contracts contracts Position Expiration (depreciation) U.S. 10-Year Treasury Note Short June 06 $591,423 Financial futures contracts John Hancock Income Securities Trust Footnotes to Schedule of Investments March 31, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (L) All or a portion of this security is on loan as of March 31, 2006. (P) Represents rate in effect on March 31, (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933.
